Sherwood, Judge,
delivered the opinion of the court.
This, it would seem, was an equitable proceeding- to divest the title out of the heirs of Marion W. Trask and vest the same in the then plaintiff, William Carroll. James R. Arnold is then allowed to take part in the litigation on his own responsibility, and on his own behalf, and is made a party to the suit, but whether plaintiff or defendant does not appear. Then Carroll dismisses his suit, and Arnold, after many ineffectual attempts in that direction, finally succeeds in becoming plaintiff in the suit, obtains a decree vesting the title to the land in controversy in himself, subject however to the payment of $300 to Arminda Carroll, (wife of the former plaintiff,) who had also managed to become a party to the suit long after it was dismissed by her husband. A more confused mass of paper (I will not dignify it with the name of a record) than is pre sen ted in this case, I sincerely hope I may never see in this court again. But I forbear any further comment, nor will I be at the pains to make a list of all the errors, blunders, and irregularities that this case so fully exhibits. It is sufficient to observe, that the decree rendered by the court is not in my opinion supported by the evidence adduced.
Judgment reversed and petition dismissed without prejudice.
All the judges concur.